
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 280
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2010
			Ms. Kilroy (for
			 herself and Mr. Al Green of Texas)
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that BP
		  p.l.c. should reimburse all costs incurred by the Federal Government in
		  assisting with cleanup efforts in the Deepwater Horizon oil spill incident in
		  the Gulf of Mexico.
	
	
		Whereas BP p.l.c. was responsible for drilling operations
			 of the Deepwater Horizon offshore drilling rig in the Gulf of Mexico that
			 resulted in a massive and continuing oil spill;
		Whereas David Kotok, chairman and chief investment officer
			 of Cumberland Advisors, estimates that the cost of the cleanup effort in
			 response to the Deepwater Horizon oil spill incident will exceed
			 $12,000,000,000;
		Whereas during fiscal years 2005 through 2009, BP p.l.c.
			 announced profits totaling $98,402,000,000;
		Whereas in the first quarter of fiscal year 2010, BP
			 p.l.c. has announced a profit of $5,598,000,000; and
		Whereas the Exxon Mobil Corporation paid $7,000,000,000
			 for cleanup and damage assessments for the Exxon Valdez oil spill incident,
			 including for containment booms, burning, dispersants, skimming, and hot-water
			 and high-pressure treatments: Now, therefore, be it
		
	
		That it is the sense of Congress that BP
			 p.l.c. should reimburse all costs incurred by the Federal Government in
			 assisting with cleanup efforts in the Deepwater Horizon oil spill incident in
			 the Gulf of Mexico.
		
